Citation Nr: 1756511	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  14-05 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. I. Sims, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas that, in pertinent part, denied service connection for an acquired psychiatric disorder.

This appeal has previously been before the Board, most recently in June 2015, when it was remanded for additional development.  The Board finds that its remand instructions have been substantially complied with, yet the Board is unable proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that when the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Unfortunately, the Board finds that the medical opinion provided is inadequate and the Board is again remanding this appeal to the Agency of Original Jurisdiction (AOJ).  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that the psychiatric manifestations that lead to his separation from the military existed continuously to the present, resulting in numerous, current psychiatric diagnoses, to include: bipolar affective disorder, adjustment disorder, psychotic disorder, polysubstance dependence, schizoaffective disorder, and a personality disorder.  

The Board remanded this appeal, in pertinent part, to obtain a medical opinion to include review and discussion of the Veteran's statements in support of his claim, specifically his May 2014 Board testimony that he suffered from auditory and visual hallucinations during his period of active service, and that he currently experiences the same type of symptoms that he experienced during active service.  Additionally, the examiner was asked to address whether any current, acquired psychiatric disorder had its onset during active service or was otherwise etiologically related to active service.  

In this case, the VA examination includes no discussion of the Veteran's testimony or current psychiatric disorders, other than a personality disorder and a cocaine induced psychotic disorder.  Additionally, the VA examination does not provide a specific rationale for the opinion that the Veteran's cocaine induced psychotic disorder is less likely than not related to military service, and it does not indicate why the numerous psychiatric disabilities that were diagnosed during the course of the Veteran's appeal (such as bipolar affective disorder, adjustment disorder, psychotic disorder, polysubstance dependence, and schizoaffective disorder) were not appropriate.  Therefore, the record does not contain sufficient information for the Board to make a decision on the claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claim folder to the July 2015 VA examiner, or, if not available, to another examiner.  If an examination is needed to answer the following questions, one should be scheduled.  Obtain an addendum opinion that addresses the following:

a) Is it at as least as likely as not (50 percent probability or greater) that any current, acquired psychiatric disorder, to include, but not limited to bipolar affective disorder, adjustment disorder, psychotic disorder, polysubstance dependence, schizoaffective disorder either began during or was otherwise caused by his military service.  Why or why not? 

As noted, the July 2015 examiner concluded that it was less likely than not that the Veteran's cocaine induced psychotic disorder either began during or was otherwise caused by his military service.

The examiner should also consider the Veteran's testimony at his hearing before the Board in May 2014, and his statement in August 2015, suggesting that he began experiencing symptoms such as hallucinations during service.

2.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

